department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for milton j carter special litigation assistant cc wr pnw sea from richard g goldman special counsel tax practice procedure field service division cc dom fs proc subject v commissioner docket no this field_service_advice responds to your undated memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d date date date date date date date date date date date date date date year year year year year x issue s can the internal_revenue_service service assess and collect income_tax deficiencies which were discharged in bankruptcy if the tax_court decision upon which the deficiency assessments were based is vacated subsequent to the discharge order conclusion assessment and collection against a and b for the discharged tax_liabilities would be a violation of the section a post-discharge injunction to the extent a judicial proceeding would arise as a result of assessment and collection of a and b’s discharged tax_liabilities the government would lose any such case under the principles of res_judicata facts a and b were test case petitioners with respect to certain tax_shelter programs on date the tax_court filed its opinion in a and b’s case the tax_court entered the decision in this case on date on date a and b timely filed a notice of appeal because a and b did not file an appeal_bond the service assessed deficiencies for year through year on date the service properly made notice_and_demand for payment of the assessed taxes however no tax_liens were filed on date which was more than days after the assessments were made a and b filed a petition under chapter of the bankruptcy code as of that date neither a nor b had made any payments on the deficiencies assessed against them on date a and b commenced an adversary proceeding in the bankruptcy court against the united_states and the service in their complaint a and b sought a determination that the year through year income_tax liabilities were dischargeable on date the bankruptcy court entered an order relieving a and b from all dischargeable debts on or about date the united_states filed its answer to the adversary proceeding complaint admitting that a and b’s income_tax liabilities for year through year were dischargeable debts notwithstanding the bankruptcy proceedings and the entry of a discharge order a and b continued to prosecute their appeal before the x circuit on date the x circuit vacated the decision of the tax_court and directed the tax_court to conduct an evidentiary hearing concerning government misconduct on date the tax_court vacated and set_aside the decisions entered in the test cases including the decision entered in a and b's case subsequently the tax_court held an evidentiary hearing in accordance with the x circuit's mandate on date the tax_court issued its opinion determining that the misconduct was harmless error also on date the tax_court severed the consolidated cases and re-entered decisions in the test cases the decision entered in a and b’s case was identical to the one previously entered on date test case and non-test case petitioners represented by attorneys c and d filed a motion for attorney's_fees and costs and a motion for sanctions on that date the tax_court vacated the decisions it had entered on date law and analysis the tax_court is a court of limited jurisdiction 320_us_418 the tax_court has jurisdiction to redetermine deficiencies however this determination is separate and apart and has nothing to do with the collection of any deficiencies assessed as a result of the tax court’s redetermination the tax court’s jurisdiction does not extend to deciding whether deficiencies were discharged in a bankruptcy proceeding 94_tc_1 75_tc_389 even if a deficiency has been discharged the tax_court still has jurisdiction to enter the amount of the deficiency in the decision however the fact that the tax_court entered a decision for a deficiency does not affect whether the service can collect deficiency assessments which have been discharged bankruptcy code a provides that a discharge operates as an injunction against the commencement or continuation of an action the employment of process or an act to collect recover or offset any such debt as a personal liability of the debtor this post-discharge injunction against collection of discharged debts embodies the fresh_start concept of the bankruptcy code and is a barrier that prevents creditors from reaching the debtor’s wages property or other assets in re 97_f3d_1384 11th cir the government can be cited for contempt including monetary damages for willful violations of the post- discharge injunction to prove a willful violation all the debtor has to show is that the government received notice of the discharge and intended the actions which violated the injunction id pincite assessment and collection against a and b for the discharged tax_liabilities would be a violation of the section a post- discharge injunction if litigation should arise concerning the collection and assessment of these discharged tax_liabilities for instance in the case where a and b would reopen the bankruptcy case and bring an adversary proceeding for violation of the post- discharge injunction then the doctrine_of res_judicata would apply the doctrine_of res_judicata or claim preclusion bars relitigation of claims a bankruptcy order is entitled to the effect of res_judicata 204_br_10 e d tex there are four requirements that must be satisfied for claim preclusion to apply the prior judgment must be valid the prior judgment must be final and on the merits there must be identity of parties the later proceeding must involve the same cause of action in re justice oaks ii ltd 898_f2d_1544 11th cir there is no dispute that the prior order of the bankruptcy court discharging a and b was valid the united_states did not seek to appeal the decision of the court granting the taxpayers a discharge and in fact conceded that the income_tax liabilities were dischargeable debts bankruptcy courts are courts of competent jurisdiction and as such may render final judgments on the merits of cases 34_fsupp2d_827 e d n y the court’s order of discharge in this case was a final order on the merits since both the united_states and the taxpayers a and b were parties to the adversary proceeding concerning the discharge the identity of parties requirement has been met collier’s dollar_figure 15th ed to the extent a judicial proceeding would arise as a result of assessment and collection of a and b’s discharged tax_liabilities the government would lose any such case under the principles of res_judicata case development hazards and other considerations none if you have any further questions please call the branch telephone number
